NO. 4-06-1000       Filed 7/6/07

                        IN THE APPELLATE COURT

                              OF ILLINOIS

                            FOURTH DISTRICT

In re: Marie M., a Minor;              )    Appeal from
THE PEOPLE OF THE STATE OF ILLINOIS,   )    Circuit Court of
          Petitioner-Appellee,         )    Vermilion County
          v.                           )    No. 05JD146
JEFFERY BARGAR, as Superintendent of   )
IYC-Warrenville,                       )    Honorable
          Respondent-Appellant.        )    Claudia S. Anderson,
                                       )    Judge Presiding.
_________________________________________________________________

           JUSTICE KNECHT delivered the opinion of the court:

           On October 3, 2006, the trial court adjudged Marie M. a

delinquent and committed her to the Department of Corrections,

Juvenile Division (DOC).     On October 25, 2006, the court issued

two writs of habeas corpus ad prosequendum directing the superin-

tendent of Illinois Youth Center-Warrenville, Jeffery Bargar, to

transport Marie to testing locations on October 28 and 31, 2006,

for her to take the ACT test and the Prairie State Achievement

Examination (PSAE).     On November 27, 2006, Bargar filed an

interlocutory appeal.     On appeal, Bargar argues (1) the orders

are void because he was not provided notice or an opportunity to

respond and (2) the court did not have authority to enter the

orders.   We reverse.

                             I. BACKGROUND

           On October 24, 2005, the State filed an amended peti-

tion for adjudication of wardship in regard to Marie.     On October
3, 2006, the court adjudged Marie a delinquent and committed her

to DOC.

            On October 25, 2006, the State filed two petitions for

a writ of habeas corpus.    The first petition requested the trial

court issue a writ of habeas corpus to secure the presence of

Marie for the purpose of taking the ACT test by directing Bargar

to transport Marie to the test location.    The second petition

sought a writ of habeas corpus directing Bargar to transport

Marie to a second test location to secure Marie's presence for

the purpose of taking the PSAE.

            Also on October 25, 2006, the trial court issued two

writs of habeas corpus ad prosequendum.    The first writ ordered

Bargar to transport Marie to Danville Area Community College at

8 a.m. on October 28, 2006, for Marie to take the ACT test.    The

second writ ordered Bargar to transport Marie to Georgetown Ridge

Farm High School at 8 a.m. on October 31, 2006, for Marie to take

the PSAE.

            On October 27, 2006, Bargar filed a motion to quash the

writs, arguing the trial court exceeded it authority under the

habeas-corpus-to-testify statute (735 ILCS 5/10-135 (West 2004)).

The record fails to show any action the trial court took on the

motion.   On October 27, 2006, Bargar also filed a motion seeking

a supervisory order with the Illinois Supreme Court.    On November

7, 2006, the supreme court denied the motion.    Bargar v. Ander-


                                - 2 -
son, No. 103625.   This appeal followed.

                           II. ANALYSIS

                           A. Mootness

          As a threshold matter, the parties agree this appeal is

moot because Bargar complied with the October 25 orders and the

issues that were before the trial court no longer exist.   See In

re J.T., 221 Ill. 2d 338, 349-50, 851 N.E.2d 1, 7-8 (2006) (an

appeal is moot where no actual controversy is presented or the

issues that were before the trial court no longer exist because

intervening events have rendered it impossible for the reviewing

court to grant effectual relief).   Bargar asserts we should,

however, consider his arguments under exceptions to the mootness

doctrine because the issue is (1) capable of repetition, yet

evades review and (2) of great public interest.

          An exception to the mootness doctrine exists for cases

involving an event of short duration that is "'capable of repeti-

tion, yet evading review.'"   In re A Minor, 127 Ill. 2d 247, 258,

537 N.E.2d 292, 296 (1989), quoting Madison Park Bank v. Zagel,

91 Ill. 2d 231, 236, 437 N.E.2d 638, 640 (1982).   For this

exception to apply, the complaining party must demonstrate (1)

the challenged action is too short in duration to be fully

litigated prior to becoming moot, and (2) a reasonable expecta-

tion exists the complaining party will be subjected to the same

action again.   In re Louis S., 361 Ill. App. 3d 763, 767, 838


                               - 3 -
N.E.2d 218, 221 (2005).    Exceptions to the mootness doctrine are

to be construed narrowly, and a clear showing must be made that

each requirement is met.    J.T., 221 Ill. 2d at 350, 851 N.E.2d at

8.   The State concedes the challenged action is too short in

duration to be fully litigated prior to its mootness.

           Bargar argues he has a reasonable expectation of being

subjected to a similar order in the future due to the many

juveniles incarcerated at the facility and the reasonable proba-

bility some of these juveniles will be in a similar situation as

Marie and will seek a similar order.    The State argues Bargar has

failed to meet his burden of demonstrating a reasonable probabil-

ity he will be subjected to the same action again because the

habeas-corpus-to-testify statute (735 ILCS 5/10-135 (West 2004))

is unambiguous and no real question exists whether the trial

court's order complied with the statute.

           While the ambiguity of a statute may be a factor in

determining whether a reasonable probability exists the situation

will arise again (see People v. Bailey, 116 Ill. App. 3d 259,

262, 452 N.E.2d 28, 31 (1983)), the State cites no authority for

the proposition a lack of ambiguity requires a finding that no

reasonable probability exists the same action will arise again.

The facts of this case contradict the State's assertion that a

lack of ambiguity in a statute means no reasonable expectation

the statute will be misapplied.   Here, the State specifically


                                - 4 -
requested writs of habeas corpus and the trial court granted

writs of habeas corpus ad prosequendum.

            In addition, Bargar points to People v. Freed, 328 Ill.

App. 3d 459, 766 N.E.2d 253 (2002), as support for the proposi-

tion the habeas-corpus-to-testify statute has been misapplied in

the past.    In Freed, the trial court entered an order of habeas

corpus ad testificandum under section 10-135 of Habeas Corpus Act

(735 ILCS 5/10-135 (West 2004)), directing DOC to produce the

defendant at the jail for an independent psychiatric evaluation

and a future hearing.    Freed, 328 Ill. App. 3d at 463, 766 N.E.2d

at 256-57.    The Freed court held the trial court's order contra-

vened the plain language of the statute and did not fall within

any of the specifically enumerated statutory purposes for enter-

ing an order of habeas corpus ad testificandum.    Freed, 328 Ill.

App. 3d at 466-67, 766 N.E.2d at 259-60.

            Bargar need not demonstrate the statute will be applied

in "precisely the same circumstances or for precisely the same

reasons."    A Minor, 127 Ill. 2d at 259, 537 N.E.2d at 297.   "It

is sufficient that the same statutory provision will most likely

be applied in future cases involving the same party."    A Minor,
127 Ill. 2d at 259, 537 N.E.2d at 297.    Bargar has demonstrated a

reasonable expectation he will be subject to similar orders in

the future.   A reasonable probability exists that other juveniles

incarcerated at the facility, presently and in the future, will


                                - 5 -
seek a similar transportation order for educational testing.

          Thus, we will not dismiss the appeal as moot.    We need

not address Bargar's contention that the appeal also satisfies

the public-interest exception to the mootness doctrine.

        B. Whether the Trial Court Erred by Entering the
             Orders of Habeas Corpus Ad Prosequendum

          Bargar argues the trial court erred by entering the

October 25, 2006, orders of habeas corpus ad prosequendum direct-

ing him to produce Marie at the testing centers on October 28 and

31, for the purpose of taking the ACT and the PSAE tests.

Specifically, Bargar contends the court did not have authority to

enter the orders under section 10-135 of the Habeas Corpus Act.

Section 10-135 provides as follows:

               "The several courts having authority to

          grant relief by habeas corpus, may enter

          orders, when necessary, to bring before them

          any prisoner to testify, or to be surrendered

          in discharge of bail, or for trial upon any

          criminal charge lawfully pending in the same

          court or to testify in a criminal proceeding

          in another state *** and the order may be

          directed to any county in the State, and

          there be served and returned by any officer

          to whom it is directed."    735 ILCS 5/10-135

          (West 2004).

                              - 6 -
            The State concedes the orders do not comport with

section 10-135 and instead argues the orders were proper under

the Juvenile Court Act of 1987 (Juvenile Court Act) (705 ILCS

405/1-1 through 7-1 (West 2004)).    We agree with the parties the

trial court's orders exceeded the court's authority under section

10-135 of the Habeas Corpus Act.    We decline the State's invita-

tion to issue an advisory opinion on whether the court could have

entered the transportation orders under the Juvenile Court Act.

The issue presented by the State appears to be one of first

impression, was not raised in the trial court, and contrary to

the State's assertion, the substance of the orders does not lead

to the conclusion the orders were anything other than the writs

of habeas corpus they purported to be.

            Because we find the trial court did not have authority

to enter the October 25 orders under section 10-135 of the Habeas

Corpus Act, we need not address Bargar's contention the orders

are void because Bargar was not provided notice or an opportunity

to respond prior to being entered.

                           III. CONCLUSION

            For the reasons stated, we reverse the trial court's

judgment.

            Reversed.

            APPLETON and TURNER, JJ., concur.




                                - 7 -